11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of B.F.N., a child
            No. 11-04-00107-CV -- Appeal from Ector County
 
            Kim Walden Karam perfected this appeal from the trial court’s January 5, 2004, order.  On
October 13, 2004, Karam filed in this court a motion to dismiss her appeal.  Karam states in her
motion that she no longer desires to prosecute this appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
October 21, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.